DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 21, 2021 and October 11, 2022 have been considered by the Examiner.
Election/Restrictions
Claims 1-12 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 11, 2022.
Claims 1-12 do not include the features of the elected Species (Fig. 5), namely, lubricant being supplied from and axial opposite a drive source and through a lubricant cap.  Claims 1-12 claim the exact opposite, in that the lubricant “extends through the transmission and/or through the output shaft…”
Claim 15, claiming the lubricant cap extending from a drive element side to a housing part at an output side of the distributor is also not a feature of the elected species.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Salmela et al. (US 8,047,332) in view of Hinz et al. (US 7,244,097).
Salmela discloses and shows a drive for reaching a desired position of a component comprising a rotor blade, a crane tower, or a superstructure, the drive comprising: 
two mutually meshing drive elements comprising a first drive element (12) and a second drive element (10), wherein the first drive element and/or the second drive element is drivable from a drive source via a transmission on a drive source side of the two mutually meshing drive elements, and wherein the second drive element is connectable to the component; and 
a lubrication apparatus (see Fig. 4), wherein the first drive element and/or the second drive element have lubricant passages (14) for supplying a lubricant to a meshing tooth pair, wherein the lubrication apparatus has a distributor (30) having a supply passage connectable to the lubricant passages, wherein the first drive element and/or the second drive element is movable relative to the distributor (col. 4:22-25) such that the lubricant passages are connected to the supply passage or are disconnected from the supply passage according to the position of the first drive element and/or the second drive element relative to the distributor, 
wherein the lubricant passages are spaced apart from one another such that a first lubricant passage of the lubricant passages is selectively connectable to the supply passage and a second lubricant passage of the lubricant passages is selectively disconnectable from the supply passage by a movement of the first drive element and/or the second drive element relative to the distributor, 
wherein a contour of an opening of the supply passage and a respective position and contour of the lubricant passages are coordinated with one another such that, on the movement of the first drive element and/or the second drive element relative to the distributor, one of the lubricant passages is connected to the supply passage, 
wherein the distributor is suppliable with the lubricant from a side of the two mutually meshing drive elements opposite the drive source side via a lubricant cap (40/42), wherein the lubricant cap at least partly surrounds one or more of the lubricant passages, wherein the lubricant cap is rotationally fixed, and wherein the distributor is rotationally fixedly supported by the lubricant cap.
Salmela does not include at least one of the lubricant passages always being connected to the supply passage and at most two of the lubricant passages always simultaneously connected to the supply passage.  Hinz teaches such which provides lubricant to gear teeth in advance of the teeth meshing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Salmela assembly to have at least one of the lubricant passages always being connected to the supply passage and at most two of the lubricant passages always simultaneously connected to the supply passage such that lubricant can be provided to the gear teeth in advance of the teeth meshing as taught by Hinz.
Regarding claim 14, Salmela shows the lubricant cap (40/42) surrounding the first drive element at an axial side and at an outer peripheral side and extending from a drive element side opposite the drive source side to a transmission housing positioned at the drive source side.
Regarding claim 16, Salmela discloses and shows the distributor sealed from the first drive element and/or the second drive element by a sealing element such that the lubricant is only flowable through the supply passage via the lubricant passages connected to the supply passage (col. 4:25-34).
Regarding claim 17, Salmela discloses and shows the lubricant passages opening into a dedendum region of at least one of the two mutually meshing drive elements.
Regarding claim 18, Salmela discloses and shows distributor as being rotationally fixed, and wherein the supply passage is aligned such that the opening of the supply passage faces a spatial region in which one of the two mutually meshing drive elements meshes with the other of the two mutually meshing drive elements.
Regarding claim 19, Salmela discloses and shows the lubricant passages comprising three or more lubricant passages (14), wherein at least one of the two mutually meshing drive elements (12) has an inner recess (18) in which the distributor (30) is at least partly received, wherein each of the three or more lubricant passages has an inlet opening, wherein at least one of the inlet openings of the three or more lubricant passages is at a peripheral surface of the inner recess or at a peripheral surface of the distributor according to the position of the lubricant passages relative to the distributor, wherein the opening of the supply passage is on a peripheral side of the distributor, and wherein the opening of the supply passage is in simultaneous communication with at most two inlet openings of the three or more lubricant passages according to the position of the lubricant passages relative to the distributor.
Salmela does not include at least one of the three or more lubricant passages always being connected to the supply passage and at most two of the three or more lubricant passages being simultaneously connected to the supply passage.  Hinz teaches such which provides lubricant to gear teeth in advance of the teeth meshing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Salmela assembly to have at least one of the lubricant passages always being connected to the supply passage and at most two of the lubricant passages always simultaneously connected to the supply passage such that lubricant can be provided to the gear teeth in advance of the teeth meshing as taught by Hinz.
Regarding claim 20, Salmela discloses and shows the lubricant cap comprising a cover plate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William C. Joyce, can be reached at 571-272-7107 or william.joyce@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BOBBY RUSHING, JR/            Primary Examiner, Art Unit 3658